 



AMENDED AND RESTATED INTERCOMPANY DEMAND PROMISSORY NOTE

 

 



$4,000,000 Dated:  March 15, 2014



 

 

FOR VALUE RECEIVED, the undersigned, Central Energy Partners LP, a Delaware
limited partnership (“Borrower”), HEREBY PROMISES TO PAY to the order of Central
Energy GP LLC, a Delaware limited liability company (“Lender”), the principal
amount of $4,000,000 or, if less, the aggregate principal amount of all advances
heretofore and hereafter made by Lender to Borrower as evidenced by the
endorsement of such Advances on Schedule A hereto or in the books and records of
Borrower (the “Advances”), which is deemed a part of this Promissory Note,
commencing with the quarter ended March 31, 2017 (the “Termination Date”) in
twelve (12) substantially equal consecutive quarterly installments on the last
day of June, September, December and March in each year commencing on January 1,
2017 and ending on March 31, 2020; provided, that the last such installment
shall be in the amount necessary to repay in full the outstanding principal
amount hereof, together with interest on the principal amount hereof from time
to time outstanding from the date hereof until such principal amount is paid in
full.

 

Interest shall accumulate and be calculated daily on the basis of a 360-day year
at a rate per annum, compounded annually, as established by the Internal Revenue
Service under Rev. Rule 2011-25 for mid-term loans. Interest shall accumulate
until payment of such accumulated and unpaid interest becomes due commencing on
the first day immediately after the Termination Date and payable on each of the
dates principal payments are due as set forth above, with the last payment
including that amount of interest due on the remaining outstanding principal
amount at March 31, 2020.

 

Both principal and interest are payable in lawful money of the United States of
America to Lender at 4809 Cole Avenue, Suite 108, Dallas, Texas 75205, or such
other address as Lender shall notify Borrower, in same day funds. All Advances
made by Lender to Borrower, and all payments made on account of the principal
amount hereof, shall be recorded by Lender on Schedule A hereto which is part of
this Amended and Restated Intercompany Demand Promissory Note (“Promissory
Note”) for all purposes. The failure to show any such Advances or any error in
showing such Advances shall not affect the obligations of Borrower hereunder.

 

Borrower may, upon at least three (3) Business Days’ notice to Lender stating
the proposed date and principal amount of the prepayment, and if such notice is
given Lender shall, prepay the Promissory Note in whole or in part together with
accrued interest to the date of such prepayment on the amount prepaid.

 

No amendment or waiver of any provision of this Promissory Note, nor consent to
any departure by Borrower herefrom, shall in any event be effective unless the
same shall be in writing and signed by Lender, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

Borrower hereby waives (to the extent permitted by applicable laws) presentment,
demand, protest and notice of any kind. No failure on Lender’s part to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver of
such right; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 



1

 

 

This Promissory Note shall be binding upon Borrower and its successors and
assigns, and the terms and provisions of this Promissory Note shall inure to the
benefit of Lender and its respective successors and assigns, including
subsequent holders hereof.

 

This Promissory Note amends and restates in its entirety that certain
Intercompany Demand Promissory Note by and between Borrower and Lender dated
March 1, 2012, and supersedes such promissory note in all respects.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

The terms and provisions of this Promissory Note are severable, and if any term
or provision shall be determined to be superseded, illegal, invalid or otherwise
unenforceable in whole or in part pursuant to applicable law, such determination
shall not in any manner impair or otherwise affect the validity, legality or
enforceability of that term or provision in any other jurisdiction or any of the
remaining terms and provisions of this Promissory Note in any jurisdiction.

 

This Promissory Note represents the entire agreement between the parties
regarding the subject matter hereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.

 



  CENTRAL ENERGY PARTNERS LP           By:   Central Energy GP LLC, its General
Partner                     By: /s/ John L. Denman, Jr.          John L. Denman,
Jr.,          Chief Executive Officer and President  



  

2

